Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 21, 2021 is acknowledged.
Claims 3-9, 11, 15-17, 20, 21, 25 and 34-42 are pending.
Claims 1, 2, 10, 12-14, 18, 19, 22-24 and 26-33 are cancelled.
Claim 25 is currently amended.
Claim 42 is new.
Claims 3-9, 11, 15-17, 20, 21, 25 and 34-42 as filed on December 21, 2021 are pending and under consideration to the extent of the elected species, e.g., the enteric coating is a copolymer based on methyl acrylate, methyl methacrylate and methacrylic acid and the oral dosage is a tablet.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments and the 132 Declaration of Dr. Christine Smith as filed in copending Application No. 14/147,449 have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 was considered.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 3-9, 11, 15-17, 20, 21, 25 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kusaki et al. (US 2007/0196399, published August 23, 2007, of record) in view of Devane (US 2006/0222709, published October 5, 2006, IDS reference filed March 30, 2020); Vidon et al. “Metformin in the digestive tract,” Diabetes Research and Clinical Practice 4:223-229, 1988, IDS reference filed March 30, 2020; Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, IDS reference filed March 30, 2020; Anonymous (EP 2,283,830, published February 16, 2011, of record); and Colorcon “SURETERIC Product Information,” 2011, IDS reference filed March 30, 2020.
	Kusaki teach enteric-coated preparations covered with an enteric coating material for site-specific delivery of a drug to a site within the small intestine; no dissolution of the drug is observed in a first (aqueous) fluid of pH 1.2 while dissolution of the drug is observed in a second fluid of pH 6.8 20 minutes or later from the start of the Dissolution test (lag phase of at least about 10 minutes, at least about 20 minutes) (title; abstract; paragraphs [0018], [0036] and [0054]-[0056]; claim 1), as required by instant claims 7, 8, 25 and 34-37.  No dissolution means less than 5 wt% over 4 hours (paragraph [0018]; Tables 1 and 2).  The preparation disintegrates smoothly at the specific site inside the intestine (paragraph [0009]).  The drug is released preferably downstream of the middle small intestine, that is, the jejunum to the ileum (paragraph [0019]), as required by instant claim 38.

	Enteric coating materials include inter alia acrylic such as copolymer of methacrylic acid and ethyl acrylate and copolymer of methacrylic aid and methyl methacrylate (EUDRAGIT L and S) (paragraphs [0022], [0026], [0047] and [0053]; Tables 1 and 2; claim 2).  Enteric materials may be used singly or in admixture (paragraph [0029]).  EUDRAGIT S (Example 5) has a lag time of 60 minutes in the second fluid however EUDRAGIT L (Comparative Example 3) has a lag time of 5 minutes in the second fluid (Table 2).  Preferred enteric coating materials include hydroxypropylmethyl cellulose acetate succinate (HPMCAS) (paragraphs [0023], [0025], [0027], [0041]-[0045], [0054]; Tables 1 and 2; Figure 1).  As shown in Table 2 and in Figure 1, the HPMCAS dosage of Example 1 has a lag time of 30 minutes in the second fluid and has released 100% of the drug within 90 to 120 minutes, has released about 100% of the drug at 60 minutes, and has released about 100% of the drug at 30 minutes, as required by instant claims 7, 8, 25 and 34-36.
	The preparations may include a tablet, a granule, a fine granule and a capsule (paragraph [0035]), as required by instant claim 21.  The amount of enteric coating applied to the surface of the solid preparation may be from 3 to 100 wt% of the preparation (paragraph [0035]), as required by instant claims 3-6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  When the amount is less than 3 wt%, sufficient acid resistance and lag time may not be attained and when the amount is more than 100 wt%, the coating may not dissolve in the intestine (paragraph [0035]).  Optimization of such result-effective variables prima facie obvious.  See MPEP 2144.05 II.
	Kusaki do not teach a method of treating a metabolic disorder associated with or that results from a hyperglycemic condition in a patient by lowering plasma glucose levels comprising administering to said patient a dosage comprising a core comprising about 1 to 2000 mg metformin or a salt thereof and an enteric coating comprising a first copolymer comprising methyl acrylate, methyl methacrylate and methacrylic acid (EUDRAGIT FS) as required by claim 25 and the elected embodiment.
	Kusaki do not teach the first copolymer comprises poly(methyl acrylate co-methyl methacrylate-co-methacrylic acid) 7:3:1 (EUDRAGIT FS 30D as disclosed in paragraph [0257]) as required by claims 9 and 41.
	Kusaki do not teach the second copolymer comprises poly(methacrylic acid-co-ethyl acrylate) 1:1 (EUDRAGIT L30 D-55 as disclosed in paragraph [0257]) as required by claims 11 and 41.
	Kusaki do not teach a seal coating and a total coating thickness of 4 to 8 wt% as required by claim 15.
	Kusaki do not teach a seal coating and a total coating thickness of 4.5 to 6 wt% as required by claim 16.
	Kusaki do not teach the seal coating comprises hypromellose, titanium dioxide, polyethylene glycol 400, polysorbate 80, triacetin, talc or a combination thereof as required by claim 17.
	Kusaki do not teach metformin hydrochloride as required by claim 20.
	Kusaki do not teach either 400 or 600 mg metformin as required by claim 39.

	Kusaki do not teach about 100 to 1000 mg metformin or salt thereof as required by claim 42.
These deficiencies are made up for in the teachings of Devane, Vidon, Ibekwe, Anonymous and Colorcon.
Devane teach methods and formulations for treating chronic constipation; chronic constipation can be a result of endocrine disorders such as diabetes mellitus (treating a metabolic disorder) (abstract; paragraphs [0007] and [0025]), as required by instant claim 40.  The formulations comprise metformin / metformin hydrochloride and further comprise at least one pharmaceutically acceptable ingredient to control the release of the metformin, wherein following administration, the release of metformin is distal to the GI sites to achieve systemic absorption of metformin (abstract; paragraphs [0025] and [0125]), as required by instant claim 20.  Metformin is a conventional oral antihyperglycaemic and can reduce blood glucose levels (paragraphs [0025], [0026] and [0028]).  A single dose can be formulated to comprise about 50, 60, …, 100, …, 400, 500, 600, 700, 800 or 900 mg, 1, 2 or 3 g metformin (paragraph [0120]), as required by instant claims 39 and 42.  The formulations may comprise a rapid release core and a membrane; a barrier or sealant can be provided between the core and the membrane (paragraph [0084]), as required by instant claims 15 and 16.  The membrane can comprise methacrylic acid copolymers such as EUDRAGIT S and EUDRAGIT L as single components or in combination in any ratio (enteric coating); the ratio can be modified to modify the rate of drug release (paragraphs [0091], [0094] and [0097]).  Ratios of ammonio methacrylate copolymer (e.g., EUDRAGIT RS) to methacrylic acid copolymer can range from about 99:1 to 20:80 (paragraph [0095]).  The sealant or barrier may comprise hydroxypropyl methylcellulose hypromellose) and is generally not intended to modify the release of metformin (paragraph [0109]), as required by instant claim 17.  Suitable sealants include OPADRY WHITE Y-1-7000 available from Colorcon (paragraph [0110]).  The amount of polymer to be used in the membrane-controlled formulations can be adjusted to achieve the desired drug delivery properties, including the amount of drug to be delivered, the rate and location of drug delivery, the time delay of drug release, and the size of the multiparticulates in the formulation (paragraph [0105]).  Optimization of the metformin release profile can delay release of the metformin such that release can occur in sites distal to the duodenum (jejunum, ileum), the release of metformin can occur in sites distal to the jejunum (ileum) and still yet in another example the release of metformin can occur in sites distal to the ileum (paragraph [0125]).  
Vidon teach metformin is absorbed from the duodenum, jejunum and ileum; specifically, about 20% is absorbed from the duodenum, 10.8% from the jejunum, and 8.8% from the ileum (abstract).
Ibekwe teach the drug release performance of pH-responsive polymers for ileo-colonic delivery (title).  The pH dependent approach is based on the pH differential along the GI tract increasing from 6.6 in the proximal small bowel to a peak of about 7.5 in the terminal ileum, followed by a fall in pH to 6.4 in the colon (paragraph bridging pages 52-53; page 57, lhc, 1st full paragraph).  EUDRAGIT S which is soluble at pH > 7.0 is most commonly used, however, new polymer EUDRAGIT FS comprising a methacrylic acid, methyl acrylate and methyl methacrylate copolymer and reported to have a similar pH dissolution threshold to EUDRAGIT S was found to be more appropriate for drug delivery to the ileo-colonic region than EUDRAGIT S (paragraph bridging pages 52-53; abstract).  To assess the optimal polymer film thickness, 

    PNG
    media_image1.png
    569
    951
    media_image1.png
    Greyscale

Figure 1 shows in vitro dissolution profiles for EUDRAGIT FS 30D coated tablets in pH 7.2 as a function of coating thickness (TWG) following a 2 hour exposure to acid (Figure 1, caption; page 54, section 2.3.4 “Eudragit FS aqueous coating dispersion”), as required by instant claims 9 and 41.  
	Anonymous teaches oral enteric-coated dosage forms characterized in being stable at lower pH and in having an accelerated dissolution profile at higher pH; the enteric coating comprises a mixture of EUDRAGIT® FS 30D and EUDRAGIT® L30 D-55 at a ratio of about 50/50 to 55/45 (title; abstract; paragraphs [0009], [0023], [0028] and [0033]-[0038]; claims), as required by instant claims 9, 11 and 41.  The optimal release is realized when the capsules disintegrate at a pH of about 6.8 within 1 hour; the capsules are stable for at least 2 hours in 0.1 N HCl (paragraphs [0026] and [0032]).  
Colorcon teach when used as subcoat prior to delayed release enteric coating, OPADRY WHITE Y-1-7000 is applied at a weight gain of 1 to 2% to provide a uniform coating surface, reducing the effect of possible substrate imperfections (page 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute metformin / metformin HCl as taught by Devane for the drug in the enteric-coated preparations of Kusaki because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Devane teach metformin is a species of drug for which site-specific intestinal targeting is desired.  There would be a reasonable expectation of success because Kusaki teach the preparations may comprise any drug.  Therefore, the combined teachings of Kusaki in view of Devane render obvious a treatment for a metabolic disorder inclusive of diabetes as instantly claimed and in view of Vidon it would have been obvious to one of ordinary skill in the art at the time the invention was made that release of metformin downstream of the middle small intestine, that is, the jejunum to ileum would result in the lowering of plasma glucose levels as instantly claimed because metformin is absorbed from the jejunum and from the ileum and because metformin is a conventional oral antihyperglycaemic and can reduce blood glucose levels.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute EUDGRAGIT FS 30D as taught by Ibekwe for the EUDGRAGIT S as taught by Kusaki because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the substitution because Ibekwe teach EUDRAGIT FS is more appropriate for drug delivery to the ileo-colonic region than EUDRAGIT S.  There would be a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the enteric / EUDGRAGIT FS coated metformin preparations of Kusaki in view of Devane, Vidon and Ibekwe to comprise inter alia about 400 or about 600 mg metformin as taught by Devane because this is a suitable dosage for enteric coated ileum targeted metformin.
	Regarding claims 9, 11 and 41, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of the dosage forms of Kusaki in view of Devane, Vidon and Ibekwe to comprise a mixture of EUDRAGIT FS 30D and EUDRAGIT L30 D-55 at a ratio of about 50/50 to 55/45 as taught by Anonymous because this coating provides optimal release at a pH of about 6.8.  There would be a reasonable expectation of success because Kusaki embrace the presence of Eudragit S, Eudragit L, and mixtures thereof in the enteric coating and because Kusaki, as a whole, is drawn to enteric-coated preparations with site specific delivery which dissolve at pH 6.8.  Additionally, Devane evidence such Eudragit S and Eudragit L mixtures are suitable for enterically coating metformin dosages.  Furthermore, it would have been prima facie obvious to optimize the ratio as exemplified by Anonymous in order to achieve the desired release profile.  
Regarding claims 15-17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric / EUDRAGIT FS coated metformin preparations of Kusaki in view of Devane, Vidon and Ibekwe to further comprise a barrier or sealant comprising for example hypromellose or OPADRY as taught by Devane because Devane prima facie obviousness.  See MPEP 2144.05 I.


Claims 3-9, 11, 15-17, 20, 21, 25 and 34-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron et al. (US 2012/0177730, published July 12, 2012, IDS reference filed March 30, 2020) in view of Devane (US 2006/0222709, published October 5, 2006, IDS reference filed March 30, 2020); Colorcon “SURETERIC Product Information,” 2011, IDS reference filed March 30, 2020; Anonymous (EP 2,283,830, published February 16, 2011, of record); and Kusaki et al. (US 2007/0196399, published August 23, 2007, of record).
Because the effective filing date of the instant claims is January 2, 2014 as set forth at pages 3-4 of the Final Rejection mailed January 14, 2021, Baron qualifies as prior art under 102(b).

Baron teach methods for treating conditions including diabetes and other metabolic diseases by administrating compositions comprising metformin and salts thereof inclusive of metformin HCl (title; abstract; paragraphs [0441], [0462], [0475]-[0476], [0483], [1095]-[1102], [1150], [0057], [1196]-[1203], [1222]-[1238], [1246]-[1249]; claims), as required by instant claims 20 and 40.  Type II diabetes treatments lower blood glucose levels; metformin is an as required by instant claims 39 and 42.  The one or more regions include the duodenum, jejunum, ileum, caecum, colon and/or rectum (paragraph [0443]), as required by instant claim 38.  The release may have an onset at a pH of about 5.0, about 5.5, about 6.0, about 6.5, about 7.0 (paragraphs [0445], [1098]).  The compositions may have an enteric coating (paragraph [0449]).  The compositions can be presented as inter alia tablets provided with an enteric coating to provide release in parts of the gut other than the stomach (paragraphs [1223]-[1224]), as required by instant claims 21 and 38.  Enteric coatings include inter alia polymers or copolymers derived from acrylic and/or methacrylic acid esters; in addition, an inactive intermediate film (seal coating) may be provided to prevent the enteric coating from interacting with the active agent (paragraph [1247]), as required by claims 15 and 16.  Combinations of enteric polymers can be used to release the active agent at the desired pH; it is well-known that different locations of the intestine have specific pHs (paragraph [1248]).  
In Examples 33 and 39, Baron exemplify single oral solid dosage forms (e.g., tablet) formulated for release at a pH of 5.5 or 6.0 or 6.5; one unit releases about 20% of its components in about 15 to 60 mins after encountering an intestinal pH of about 5.5, and releases the remaining 80% in about 2 hours.  In Examples 34 and 39-41, Baron exemplify tablets coated with Eudragit L30 D55 (second copolymer that is poly(methacrylic acid-co-ethyl acrylate) 1:1 as evidenced by paragraph [0257] of the instant, as filed specification) and Eudragit FS 30 D (first copolymer that is poly(methyl acrylate-co-methyl methacrylate-co-methacrylic acid) 7:3:1 as evidenced by paragraph [0257]), as required by instant claims 9, 11 and 41.  
in vitro release kinetics of claim 25.
            Baron do not teach the in vitro release kinetics of claims 7, 8 and 34-37.
            Baron do not teach the enteric coating weight gains of claims 3-6.
            Baron do not teach a total coating of 4 to 8 wt%, of 4.5 to 6 wt% as required by claims 15 and 16.
            Baron do not teach the seal coating comprises inter alia hypromellose as required by claim 17.
These deficiencies are made up for in the teachings of Devane, Colorcon, Anonymous and Kusaki.
Devane teaches metformin compositions, wherein following administration, the release of metformin is distal to the gastrointestinal sites to achieve systemic absorption, e.g., bypassing absorption in the stomach and bypassing absorption in the upper small intestine (title; abstract; paragraphs [0041], [0049], [0056], [0063], [0083]-[0112], [0125]; claims).  Such modified / delayed release formulations include membrane-controlled dosage forms comprising a rapid release core and a membrane; a barrier or sealant can be provided between the core and the membrane (paragraphs [0049], [0084], [0091]).  The membrane may comprise methacrylic acid copolymers such as EUDRAGIT S or/and EUDRAGIT L (paragraphs [0091], [0112]).  Ratios of ammonio methacrylate copolymer (e.g., EUDRAGIT RS) to methacrylic acid copolymer can range from about 99:1 to 20:80; the ratio can be modified to modify the rate of drug release (paragraphs [0094]-[0095]).  The sealant may comprise hydroxypropyl methylcellulose (hypromellose) (paragraph [0109]), as required by instant claim 17.  Suitable sealants include OPADRY WHITE Y-1-7000 available from Colorcon (paragraph [0110]).  The modified / 
Colorcon teaches when used as subcoat prior to delayed release enteric coating, OPADRY WHITE Y-1-7000 is applied at a weight gain of 1 to 2% to provide a uniform coating surface, reducing the effect of possible substrate imperfections (page 1).
Anonymous teaches delayed release dosage forms for the delivery and release of active ingredients to the intestine (title; abstract; paragraphs [0005], [0008]; claims).  The dosage forms comprise an enteric coating comprising a mixture of EUDRAGIT® L30 D-55 (second copolymer) and EUDRAGIT® FS 30D (first copolymer) at an optimal ratio of about 50/50 to 45/55 as determined in the Example (paragraphs [0009], [0023]-[0024], [0028], [0033]-[0038]).  Optimal release is realized when the capsules disintegrate at a pH of about 6.8 within 1 hour; the capsules are stable for at least 2 hours in 0.1 N HCl (paragraphs [0026], [0032]), as required by instant claims 7, 8 and 36.  
Kusaki teach enteric-coated preparations covered with an enteric coating material for site-specific delivery of a drug to a site within the small intestine; no dissolution of the drug is observed in a first (aqueous) fluid of pH 1.2 while dissolution of the drug is observed in a second fluid of pH 6.8 20 minutes or later from the start of the Dissolution test (lag phase of at least about 10 minutes, at least about 20 minutes) (title; abstract; paragraphs [0018], [0035]-[0036], [0054]-[0056]; claim 1), as required by instant claims 34, 35 and 37.  No dissolution means less than 5 wt% over 4 hours (paragraph [0018]; Tables 1 and 2).  The preparation disintegrates smoothly at the specific site inside the intestine (paragraph [0009]).  The drug is released inter alia acrylic such as copolymer of methacrylic acid and ethyl acrylate and copolymer of methacrylic aid and methyl methacrylate (EUDRAGIT L and S) (paragraphs [0022], [0026], [0047], [0053]; Tables 1 and 2; claim 2).  Enteric materials may be used singly or in admixture (paragraph [0029]).  EUDRAGIT S (Example 5) has a lag time of 60 minutes in the second fluid however EUDRAGIT L (Comparative Example 3) has a lag time of 5 minutes in the second fluid (Table 2).  Preferred enteric coating materials include hydroxypropylmethyl cellulose acetate succinate (HPMCAS) (paragraphs [0023], [0025], [0027], [0041]-[0045], [0054]; Tables 1 and 2; Figure 1).  As shown in Table 2 and in Figure 1, the HPMCAS dosage of Example 1 has a lag time of 30 minutes in the second fluid and has released 100% of the drug within 90 to 120 minutes, has released about 100% of the drug at 60 minutes, and has released about 100% of the drug at 30 minutes.  The amount of enteric coating applied to the surface of the solid preparation may be from 3 to 100 wt% of the preparation (paragraph [0035]), as required by instant claims 3-6.  When the amount is less than 3 wt%, sufficient acid resistance and lag time may not be attained and when the amount is more than 100 wt%, the coating may not dissolve in the intestine (paragraph [0035]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coated metformin compositions of Baron for treating conditions inclusive of diabetes to have an onset of release at a pH of about 6.8 as taught by Devane because Devane teaches enteric coated metformin compositions which release at pH 6.8 and which have negligible release – less than 10% for at least 2 hours in pH media less than or equal to 5 -- below pH 6.5 release metformin distal to the upper small intestine.  There would be a reasonable expectation of success because Baron teach the compositions may have an onset of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of the enteric coated metformin compositions of Baron in view of Devane which are adapted to release at a pH of about 6.8 to comprise a mixture of EUDRAGIT L30 D-55 (second copolymer) and EUDRAGIT FS 30D (first copolymer) in an optimal ratio of about 50/50 to 45/55 (about 40/60 because about permits some tolerance) as taught by Anonymous because this coating is capable of delivering and releasing the active in the intestine at a pH of 6.8.  There would be a reasonable expectation of success because Baron teach the enteric coatings may comprise polymers or copolymers derived from acrylic and/or methacrylic acid esters and the EUDRAGITs taught by Anonymous are species falling within this genus.  Additionally, Baron exemplify compositions comprising EUDRAGIT L30 D-55 (second copolymer) and EUDRAGIT FS 30D (first copolymer). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coating of the enteric coated metformin compositions of Baron in view of Devane and Anonymous to have a coating weight from 3 to 100 wt% as taught by Kusaki because such enteric coated preparations are capable of site-specific delivery of a drug to a site within the small intestine such as for example the ileum.  Additionally and/or alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of the enteric coating because Kusaki teach the amount of enteric coating is result-effective.
Regarding the in vitro release kinetics of claims 25, 7, 8 and 34-37, the combined teachings of Baron in view of Devane, Anonymous and Kusaki render such obvious because second copolymer) and EUDRAGIT FS 30D (first copolymer) coatings are stable for at least 2 hours in 0.1 N HCl.  And the combined teachings of Baron in view of Devane, Anonymous and Kusaki render obvious release at pH 6.8.  Specifically, Kusaki teaches dissolution 20 minutes or later from the start of the dissolution test at pH 6.8 followed by a smooth release such as 100% release of the drug within 90 to 120 minutes, release of 100% of the drug at 60 minutes, or released about 100% of the drug at 30 minutes.
Regarding claims 15-17, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the enteric coated metformin compositions of Baron in view of Devane, Anonymous and Kusaki to further comprise a barrier or sealant coating as taught by Devane comprising hydroxypropyl methylcellulose (hypromellose) or OPADRY in order to separate the enteric coating from the metformin core.  There would be a reasonable expectation of success because Baron teach such inactive intermediate films may be provided.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the OPADRY barrier / sealant / intermediate coating to have a weight gain of 1 to 2% as taught by Colorcon in order to provide a uniform coating surface, reducing the effect of possible substrate imperfections.  Therefore, the combined teachings of Baron, in view of Devane, Anonymous, Kusaki and Colorcon render total coatings as instantly claimed for treating conditions inclusive of diabetes. 

Response to Arguments and 132 Declaration:  Claim Rejections - 35 USC § 103

	Applicant’s characterization of Kusaki (Remarks, page 7), of Baron (pages 7-8), of Devane (page 8) and Applicant’s conclusion that one of ordinary skill in the art would not have combined the cited references is acknowledged but not found persuasive because Applicant’s Remarks have not acknowledged let alone addressed the motivations articulated in the Office Action.  
	Applicant’s apparent position that the cited references do not teach the claimed (e.g., claim 25) invention as a whole (pages 8-9, pages 12-13) because there are a lot of claim limitations and too many references and Applicant’s conclusion that the rejection is hindsight it acknowledged but not found persuasive because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	Applicant’s citation to the specification of Devane (Remarks, pages 9-10; Devane, paragraphs 34, 55) as not suggesting treating a “hyperglycemic condition” and as indicating hypoglycemia as undesirable remains unpersuasive because Devane suggests treating constipation as a symptom associated with other diseases inclusive of diabetes -- a hyperglycemic condition -- by bypassing the upper small intestine (paragraphs 7, 41) and can result in hypoglycemia” does not mean “systemic absorption will in hypoglycemia” (emphasis added).  To the contrary, hypoglycemia with metformin is rare (instant specification, paragraph [0004]).  One may speculate that hypoglycemia is rare in part because oral bioavailability of metformin decreases with increasing dosage (Devane, 35).  Notably, the metformin of the dosage of Devane has a non-zero bioavailability (claims 1, 14-15; Example 6) which at least implicitly acknowledges that at least some of the antihyperglycemic metformin is systemically absorbed and “treats” disorders “associated” with hyperglycemia by lowering blood glucose.
	Applicant’s conclusion that Devane teaches away from treating hyperglycemic conditions and cannot reasonably be combined with Baron (page 10) is not found persuasive because Devane suggests treating constipation as a symptom associated with other diseases inclusive of diabetes -- a hyperglycemic condition -- by bypassing the upper small intestine by targeting metformin release distal to the duodenum (paragraphs 7, 41; claims 1, 7, 10-15) and Baron suggests treating inter alia diabetes – a hyperglycemic condition – by targeting metformin release in specific regions of the intestine inclusive of the duodenum and sites distal thereof as set forth in the rejection.  Because Devane teaches the administration of the same active delivered to the same intestinal site as Baron, it must be concluded that said administration is necessarily a treatment for constipation as taught by Devane and a treatment for inter alia diabetes as taught by Baron.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant’s allegation that the “recited features of claim 25 are novel and inventive over the cited references” (pages 10-11) citing to Example 4 of the specification is acknowledged but not found persuasive because it is already known to the prior art that the amount of an enteric coating should be at least 3 wt% (e.g., Kusaki, paragraph [0035]).  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).   That Applicant’s “example is not disclosed in the cited references” is acknowledged but not found persuasive because it is not seen where Applicant’s example is claimed.
	Applicant’s citation to Examples 1 to 5 in tables 22-24 of the specification and the Figures of the Declaration as filed in copending Application 14/147,449 (page 12) is acknowledged. 
	Applicant’s statement that “Baron did not describe the potential impact of transient pH fluctuations on drug release” (page 12) is acknowledged.
	Applicant’s reiteration that all of the cited references do not teach the claimed (e.g., claim 25) invention as a whole (pages 8-9, pages 12-13) in an apparent attempt to allege the claimed range of 3 to 8 wt% enteric coating is critical is unpersuasive because Applicant has not articulated why the referenced data of Figure 18 are representative of the genus of dosages embraced by the claimed methods, because Applicant has not in any way substantiated the alleged “inconsistency problem”, and because the burden lies entirely on the Applicant to 
	Applicant’s assertions regarding the “prevailing wisdom” (pages 12-13) is acknowledged but not found persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant is reminded that the prevailing legal standard is whether the differences between that which is claimed and that which is known would have been non-obvious to one of ordinary skill.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See generally MPEP 2141.
	Therefore, the rejections are properly maintained and made again, the narratives of which have been modified as necessitated by Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3-9, 11, 15-17, 20, 21, 25 and 34-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,796,338, over claims 1-25 of U.S. Patent No. 9,050,292, over claims 1-8 of U.S. Patent No. 9,211,263, over claims 1-35 of U.S. Patent No. 9,463,170, over claims 1-27 of U.S. Patent No. 9,480,663, over claims 1-25 of U.S. Patent No. 9,481,642, over claims 1-23 of U.S. Patent No. 9,770,422, over claims 1-24 of U.S. Patent No. 9,962,344, over claims 1-26 of U.S. Patent No. 10,028,923, over claims 1-27 of U.S. Patent No. 10,154,972, over claims 1-30 of U.S. Patent No. 10,603,291, over claims 1-41 of U.S. Patent No. 10,610,500, over claims 1-24 of U.S. Patent No. 10,668,031, and over claims 1-23 of U.S. Patent No. 11,065,215 in view of Kusaki et al. (US 2007/0196399, published August 23, 2007, of record); Devane (US 2006/0222709, published October 5, 2006, IDS reference filed March 30, 2020); Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, IDS reference filed March 30, 2020; Anonymous (EP 2,283,830, published February 16, 2011, of record); and Colorcon “SURETERIC Product Information,” 2011, IDS reference filed March 30, 2020.
	The instant claims are drawn to a method of treating a metabolic disorder / diabetes by lowering plasma glucose levels comprising the administration of enteric coated about 1 to 2000 mg metformin / metformin HCl, the enteric coating forming about a 3 to 8 wt% weight gain and comprising two EUDRAGIT copolymers.  There may be a seal coat beneath the enteric coat for a total coating weight gain of about 4 to 8%.  The dosage may be a tablet.  The dosage may comprise either 400 or 600 mg metformin or about 100 to 1000 mg metformin.  The copolymers may be present at 60% and 40%.  The dosage is characterized by circumscribed dissolution kinetics at pH 6.8.
	The ‘338 Patent claims are drawn to a method of treating diabetes comprising the administration of a metformin /metformin HCl dosage having onset of release in the intestines, having an onset of release at a pH of 5.5, of 6.0, of 6.5 or of 7.0.
	The ‘292 Patent claims are drawn to a method of lowering blood glucose levels / a method of treating diabetes comprising the administration of a metformin / metformin HCl dosage adapted to release the metformin in the intestines, having an onset of release of about pH 5.0, 5.5, 6.0, 6.5 or 7.0.  The dosage may comprise 1 to 2000 mg metformin. 
‘263 Patent claims are drawn to a method of treating a subject having diabetes comprising the administration of a metformin / metformin HCl dosage to the distal small intestine, wherein the dosage is enterically coated to a pH of 6.0 or 6.5.
	The ‘170 Patent claims are drawn to a method of treating diabetes comprising the administration of metformin / metformin HCl dosage having an onset of release in the intestines.  The dosage may comprise about 10 to 1500 mg metformin.  
	The ‘663 Patent claims are drawn to a method of lowering blood glucose comprising the administration of a metformin / metformin HCl dosage having an onset of release distal to the duodenum and comprising 10 to 1500 mg metformin. 
	The ‘642 Patent claims are drawn to a method of treating diabetes comprising the administration of a metformin / metformin HCl dosage having onset of release distal to the duodenum and comprising 10 to 1500 mg metformin.  
	The ‘422 Patent claims are drawn to a method of treating diabetes comprising the administration of a metformin / metformin HCl dosage having onset of release distal to the duodenum.  The dosage may comprise about 1 to 1500 mg metformin.
	The ‘344 Patent claims are drawn to a method of treating diabetes comprising the administration of a metformin / metformin HCl dosage adapted to deliver distal to the duodenum.  The dosage may comprise about 1 to 2000 mg metformin.
	The ’923 Patent claims are drawn to a method of treating diabetes comprising the administration of a metformin / metformin HCl dosage adapted to deliver distal to the duodenum.  The dosage may comprise about 50 to 2000 mg metformin.  
	The ‘972 Patent claims are drawn to a method of lowering blood glucose comprising the administration of a metformin / metformin HCl dosage adapted to release distal of the 
	The ‘291 Patent claims are drawn to the administration of a metformin / metformin HCl dosage to a diabetes patient wherein the metformin release is distal to the duodenum.  The dosage may comprise about 1 to 2000 mg metformin.  
	The ‘500 Patent claims are drawn to a method of lowering blood glucose comprising the administration of a metformin / metformin HCl dosage adapted for delivery distal to the duodenum.  The dosage may comprise about 1 to 2000 mg metformin.  
	The ‘031 Patent claims are drawn to a method of treating diabetes comprising the administration of a metformin / metformin HCl dosage having an onset of release at or about pH 5.5.  The dosage may comprise about 50 to 2000 mg metformin.  
	The ‘215 Patent claims are drawn to a method of treating a disorder of glucose metabolism / diabetes comprising the administration of a metformin / metformin HCl dosage adapted to have an onset of release distal to the duodenum and comprising about 1500 to 2000 mg.  
	The difference between the conflicting patents and the instant claims is the recitation of an enteric coating comprising specific polymers and present at specific weight gains.  However, each of Kusaki, Devane and Ibekwe teach enteric coatings applied to weight gains overlapping the instantly claimed amounts and comprising the polymers as instantly claimed impart the function of targeted intestinal delivery to oral dosage forms inclusive of tablets and in particular impart the function of targeted intestinal delivery to the jejunum and ileum in a pH dependent manner.  And Anonymous teach the species of enteric coating as claimed for targeted intestinal delivery in a pH dependent manner as claimed.

	The conflicting patents and the instant claims also differ with respect to the instantly claimed dissolution kinetics, however, these kinetics are merely a property of enteric coatings as instantly claimed applied to dosages as instantly claimed to weight gains as instantly claimed as evidenced at least by Kusaki and by Anonymous.
Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.  

Claims 3-9, 11, 15-17, 20, 21, 25 and 34-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-21 and 24-51 of copending Application No. 16/273,079 in view of Kusaki et al. (US 2007/0196399, published August 23, 2007, of record); Devane (US 2006/0222709, published October 5, 2006, IDS reference filed March 30, 2020); Ibekwe et al. “A comparative in vitro assessment of the drug release performance of pH-responsive polymers for ileo-colonic delivery,” International Journal of Pharmaceuticals 308:52-60, 2006, IDS reference filed March 30, 2020; Anonymous (EP 2,283,830, published February 16, 2011, of record); and Colorcon “SURETERIC Product Information,” 2011, IDS reference filed March 30, 2020.
	The instant claims have been described supra.
	The ‘079 claims are drawn to a method treating a metabolic disorder comprising the administration of a biguanide / metformin / metformin HCl dosage.  The dosage may be 
The difference between the copending claims is the recitation of an enteric coating comprising specific polymers and present at specific weight gains.  However, each of Kusaki, Devane and Ibekwe teach enteric coatings applied to weight gains overlapping the instantly claimed amounts and comprising the polymers as instantly claimed impart the function of targeted intestinal delivery to oral dosage forms inclusive of tablets and in particular impart the function of targeted intestinal delivery to the jejunum and ileum in a pH dependent manner.  And Anonymous teach the species of enteric coating as claimed for targeted intestinal delivery in a pH dependent manner as claimed.
	The copending claims also differ with respect to the presence of a seal / barrier coat, however, this difference is obvious in view of Devane and Colorcon because such seal / barrier coats are known in the art for smoothing the surface of a dosage prior to enteric coating.
	The copending claims also differ with respect to the instantly claimed dissolution kinetics, however, these kinetics are merely a property of enteric coatings as instantly claimed applied to dosages as instantly claimed to weight gains as instantly claimed as evidenced at least by Kusaki and by Anonymous.
Therefore, the copending claims are obvious variants in view of the prior art.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s Remarks at pages 14-19 appear to be substantially duplicative of the Remarks at pages 7-13 which have been addressed supra.  It is not seen where Applicant has addressed the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wong et al. (US 2005/0158374) teach metformin salts with higher bioavailability for targeted to the lower GI tract (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633